Name: Commission Regulation (EEC) No 1128/81 of 29 April 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 81 Official Journal of the European Communities No L 118 /25 COMMISSION REGULATION (EEC) No 1128/81 of 29 April 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 925/81 (') ; Whereas it rollows from applying the detailed rules contained in Regulation (EEC) No 925/81 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 2) OJ No L 90 , 4 . 4 . 1981 , p . 26 . (J) OJ No L 93 , 6 . 4 . 1981 , p . 35 . No L 118 /26 Official Journal of the European Communities 30 . 4. 81 ANNEX to the Commission Regulation of 29 April 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 5 from 4 to 10 May 1981 Week No 6 from 11 to 17 May 1981 Week No 7 from 18 to 24 May 1981 Week No 8 from 25 to 31 May 1981 01.04 B 59-723 (') 59-004 (') 57-575 (  ) 57-100 (') 02.01 A IV a) 1 127-070 0 1 25-540 (2) 122-500 (2) 121-490 (2) 2 88-949 Q 87-878 (2) 85-750 (2) 85-043 (2) 3 139-777 (2) 138-094 (2) 1 34-750 (2) 133-639 (2) 4 165-191 (2) 1 63-202 (2) 159-250 (2) 157-937 (2) 5 aa) 165-191 (2) 1 63-202 (2) 159-250 (2) 157-937 (2) bb) 231-267 (2) 228-483 (2) 222-950 (2) 221 -1 1 2 (2) 02.06 C II a) 1 165-191 163-202 159-250 157-937 2 231-267 228-483 222-950 221-112 (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 2645/ 80 and Commission Regula ­ tions (EEC) No 3379/80 , (EEC) No 3380/80 , as amended by Regulation (EEC) No 1063/81 , (EEC) No 3349/80 , (EEC) No 644/81 , (EEC) No 776/81 and (EEC) No 1102/81 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80 , (EEC) No 3380/80, as amended by Regulation (EEC) No 1063/81 , (EEC) No 3349/80 , (EEC) No 644/81 , (EEC) No 776/81 and (EEC) No 1102/81 .